Title: To George Washington from Chartier de Lotbinière, 8 July 1787
From: Chartier de Lotbinière, Michel, marquis de
To: Washington, George



Sir
[New York, 8 July 1787]

Having been informed on my Arrival in this City (the 26 of June) that your Excellency was hourly expected I have waited to deliver the Letter sent herewith which the Marquis de la fayette sent to me from Versailles to Paris the Day preceding my Departure for Havre. But General Knox having assured me

Yesterday, at Dinner with him, that I must forego the infinite Pleasure of I expected from seeing you here and at the same time told me that the Heat of Philadelphia was at least double that which I with great Difficulty support in this Season at New York that Moreover it was very Doubtful whether you could grant me a few Moments Conversation at a time in which you are so much occupied I determined Sir to send you thro his Assistance the Letter of your very good friend and wait your orders for my Approach.
It was With the greatest Satisfaction that I had frequently the Opportunity of conversing about your Excellency with the Marquis and I dare flatter myself that being recommended by one so strongly attached to you You will be pleased to give me some Share of the Kindness Esteem & friendship betwowed on him. I have the Honor to be with infinite Respect & Attachment Sir your Excellency’s most obedt & humble Servt

The Marquis of Chartier de Lotbiniere

